DETAILED ACTION

This Office Action is in response to the election/restriction response, filed on July 29, 2022.  Primary Examiner acknowledges Claims 1-20 are pending in this application, with Claims 17-20 having been withdrawn from consideration. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16, in the reply filed on July 29, 2022 is acknowledged.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because:
Reference character “10” has been used to designate “closed catheter suction system” (Para 0083) and “closed suction catheter system” (Para 0087).  Appropriate correction and clarification is required.  
Reference character “119” has been used to designate “second end” and “housing” (Para 0206). Appropriate correction and clarification is required.
Reference character “185” has been used to designate “suction catheter” and “sheath” (Para 0203). Appropriate correction and clarification is required.
Reference character “193” has been used to designate “tubular segment” and “tube segment” (Para 0221). Appropriate correction and clarification is required.
Reference character “225” has been used to designate “first regions” and “first sections” (Para 0146).  Appropriate correction and clarification is required.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract, filed on July 2, 2019 has greater than 150 words.  Appropriate correction and clarification is required.

The disclosure is objected to because of the following informalities: 
Reference character “10” has been used to designate “closed catheter suction system” (Para 0083) and “closed suction catheter system” (Para 0087).  Appropriate correction and clarification is required.  
Reference character “119” has been used to designate “second end” and “housing” (Para 0206). Appropriate correction and clarification is required.
Reference character “185” has been used to designate “suction catheter” and “sheath” (Para 0203). Appropriate correction and clarification is required.
Reference character “193” has been used to designate “tubular segment” and “tube segment” (Para 0221). Appropriate correction and clarification is required.
Reference character “225” has been used to designate “first regions” and “first sections” (Para 0146).  Appropriate correction and clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically, Claim 3, Lines 3-4 recite “the one or more ribs are aligned with the one or more grooves for sealing the valve member against the pathway”; however, this recitation does not appear to be clear in light of the former claim language.  Explicitly, Claim 3, Line 2 recites “sleeve portion having one or more ribs or grooves”, whilst Claim 3, Line 3 recites “one or more corresponding grooves or ribs”.  Thus, returning to the final of the body of the claims it is unclear which are the ribs, grooves, corresponding grooves, or corresponding ribs.   It would appear to obviate this rejection the claims should recite “the one or more ribs or grooves of the sleeve portion of the valve member are aligned with the one or more corresponding ribs or grooves of the pathway for sealing the valve member against the pathway”.  However, appropriate correction and clarification is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-12, and 16 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Raitto (3,911,919). 
As to Claim 1, Raitto discloses a suction control valve assembly (Figures 1-4), comprising: a housing (10, “a body 10 containing an interior longitudinally extending passage 12.” Column 3, Lines 35-40) having an interior cavity (12, “a body 10 containing an interior longitudinally extending passage 12.” Column 3, Lines 35-40); a pathway (defined by the passage of gases from 14’ to 14 to 12 to 16 to 16’ or alternatively, from 14’ to 14 to 12 and from 12 to 20 to 16 and 16’ as a function valve actuation) disposed within the interior cavity (12) of the housing (10), the pathway having a first conduit segment (14) and a second conduit segment (16); an access opening (18, “The valve body contains intermediate the ends axially spaced openings 18 and 20, with opening 18 being arranged to permit a gate 28 to be moved into the axial passage to block the passage and thereby shut off the suction to catheter tube 14', and the opening 20 providing for connecting and venting the interior passage to the atmosphere.” Column 3, Lines 50-55) extending to the pathway and arrange between the first conduit segment (14) and the second conduit segment (16); a resilient valve member (28, “The valve body contains intermediate the ends axially spaced openings 18 and 20, with opening 18 being arranged to permit a gate 28 to be moved into the axial passage to block the passage and thereby shut off the suction to catheter tube 14', and the opening 20 providing for connecting and venting the interior passage to the atmosphere.” Column 3, Lines 50-55) being coupled to and enclosing the access opening (18) of the pathway; an actuator (22, “A rocker member 22 is mounted on the valve body and has angularly disposed limbs 24--24 and 26--26 at the distal ends of which are respectively a gate 28 and a closure lever 30.” Column 3, Lines 55-65) coupled (“limbs 24--24 and 26--26”) to the valve member (28), wherein the actuator (22) is movable to elastically deform the valve member (28) from a first position (Figure 2), where the pathway is occluded by the valve member (28), toward a second position (Figure 3), where the pathway is not occluded by the valve member (28).
As to Claim 2, Raitto discloses the valve member (28) comprises a cover portion (24) having a plurality of tabs (44, “The rocker member 22 is yieldably held in the closed position by a leaf spring member 40 connected at one end to the limb 24--24 which by yieldable engagement with the valve body biases the rocker towards its closed position. As illustrated, the rocker valve has spaced parallel knees 44--44 containing aligned openings 46--46 which are rotatably received by diametrically disposed gudgeons 48--48 on the valve body. The leaf spring 40 is cantilever supported at the end fastened to the limb 24--24 and extends rearwardly therefrom across the pivot axis so that its distal end which is stressed against the top of the valve body when the closure lever is held engaged with the seat 34 rotates the rocker in a counter clockwise direction when the closure lever is released as shown in FIG. 2.” Column 4, Lines 10-25), wherein the pathway comprises a harness (defined by the openings of 46) having a plurality of slots (48,  “aligned openings 46--46 which are rotatably received by diametrically disposed gudgeons 48--48 on the valve body”), wherein the plurality of tabs (44) are coupled to the plurality of slots (48) for securing the valve member (28) to the pathway. 
As to Claim 3, Raitto discloses the valve member (28) comprises a sleeve portion (defined as 28 as connecting to 32 via 18, “The gate 28 is supported by the rocker for movement through the opening 18 to a position to block the passage 12 and thereby shut off suction to catheter tube 14', and for guiding it and holding it in registration with the opening 18 when withdrawn there are provided on the valve body at opposite ends of the opening 18 transversely spaced projections 32--32.” Column 3, Lines 55-65) having a groove, and wherein the pathway comprises a groove (32), wherein the one or more ribs or grooves (defined as 28 as connecting to 32 via 18) is aligned with the one or more corresponding ribs or grooves of (32) to seal the valve member (28) against the pathway. 
As to Claim 4, Raitto discloses the pathway further includes a pivot point mechanism (40 as a function of the securement of 48, “The rocker member 22 is yieldably held in the closed position by a leaf spring member 40 connected at one end to the limb 24--24 which by yieldable engagement with the valve body biases the rocker towards its closed position. As illustrated, the rocker valve has spaced parallel knees 44--44 containing aligned openings 46--46 which are rotatably received by diametrically disposed gudgeons 48--48 on the valve body. The leaf spring 40 is cantilever supported at the end fastened to the limb 24--24 and extends rearwardly therefrom across the pivot axis so that its distal end which is stressed against the top of the valve body when the closure lever is held engaged with the seat 34 rotates the rocker in a counter clockwise direction when the closure lever is released as shown in FIG. 2.” Column 4, Lines 10-25) disposed on an external surface (best seen Figures 2 and 3), and wherein the actuator (22) is coupled to the pivot point mechanism (40 as a function of the securement of 48). 
As to Claim 5, Raitto discloses the actuator (22) comprises an actuator button (via 30, “To enhance closing and holding the closure in its closed position there is a finger saddle 38 at the under side of the valve body diametrically opposite the valve seat. As shown in FIGS. 1 and 3, the closure lever 30 comprise a flat portion or "feather," which engages the sloping rim 36 of the valve seat.” Column 4, Lines 5-10) having a top portion (36) accessible via an opening (20) of the housing (10). 
As to Claim 6, Raitto discloses the actuator (22) is a unitary piece (“A rocker member 22 is mounted on the valve body and has angularly disposed limbs 24--24 and 26--26 at the distal ends of which are respectively a gate 28 and a closure lever 30.” Column 3, Lines 55-65). 
As to Claim 7, Raitto discloses the biasing mechanism (40, “The rocker member 22 is yieldably held in the closed position by a leaf spring member 40 connected at one end to the limb 24--24 which by yieldable engagement with the valve body biases the rocker towards its closed position. As illustrated, the rocker valve has spaced parallel knees 44--44 containing aligned openings 46--46 which are rotatably received by diametrically disposed gudgeons 48--48 on the valve body. The leaf spring 40 is cantilever supported at the end fastened to the limb 24--24 and extends rearwardly therefrom across the pivot axis so that its distal end which is stressed against the top of the valve body when the closure lever is held engaged with the seat 34 rotates the rocker in a counter clockwise direction when the closure lever is released as shown in FIG. 2.” Column 4, Lines 10-25) coupled to the actuator (22), wherein the biasing member (40) is configured to provide a biasing force against movement of the actuator (22) away from the access opening (18).
As to Claim 10, Raitto discloses the housing (10) has a generally ellipsoid shape (best seen Figure 4). Also see the ellipsoid shape at 34, best seen Figure 1. 
As to Claim 11, Raitto discloses the housing (10) comprise one or more arcuate detents (38, “To enhance closing and holding the closure in its closed position there is a finger saddle 38 at the under side of the valve body diametrically opposite the valve seat. As shown in FIGS. 1 and 3, the closure lever 30 comprise a flat portion or "feather," which engages the sloping rim 36 of the valve seat.” Column 4, Lines 5-10) disposed along an external surface of the housing. 
As to Claim 12, Raitto discloses the valve member (28) including an attachment protrusion (26) coupled to the actuator (22). 
As to Claim 16, Raitto discloses a tubular segment (34) comprising the access opening (20) and a valve seat (36), wherein the pathway extends through the valve seat (36). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8, 9, and 13-15 are rejected, as best understood by the Primary Examiner, under 35 U.S.C. 103 as being unpatentable over Raitto (3,911,919) in view of Devlin et al. (5,300,043).
As to Claims 13-15, Raitto discloses a suction control valve assembly (Figures 1-4), as addressed in Claim 1; yet, does not expressly disclose the configuration of the valve member having a “plug portion” (Claim 13), a “valve seat” (Claim 14), and the orientation of “angled” (Claim 15). 
Devlin teaches an alternative construction of a suction control valve assembly similar to Raitto, having a valve (3) upon which a manual button (71) is activated to provide a pathway free of obstructions by overcoming the pivotal lever (50) and spring (68) orientation.  As stated, “When the catheter 1 has been inserted to the desired depth, the user depresses the button 71 on the valve 3 so that the catheter is connected to the suction source 7 and fluid in the vicinity of the tip of the catheter is sucked into the catheter and removed. The snap-action mechanism of the lever 50 gives the button 71 also a snap action so that it has a positive feel. It also ensures that the valve is either fully open or fully closed which has the advantage of avoiding undesirable partial suctioning.” (Column 5, Lines 15-35).  
Regarding the remaining claim limitations, the mechanisms of the manual button (71) as depressed including the structures best seen in Figures 3 and 4 effectively result in occlusion when the manual button is in an “upward” configuration and a fully open configuration when the manual button is in a downward configuration.  This engagement of the manual button (71) against the shoulder (78) has the resultant effect as described wherein “The shoulder 78 rests on the fingers 66 and 67 on the occluder lever 50, the button being formed with two, opposite semi-circular recesses 79 and 80 at its lower end to provide clearance for the pinch tube 32 when the button is depressed.” (Column 4, Lines 55-60).  Consequently, “The occluder 81 is located above the pinch tube 32 in line with the bar 53 of the occluder lever 50. The location of the occluder 81 is such that, in the valve's natural state, the spring 68 urges the occluder lever 50 and the button 71 upwardly so that the bar 53 of the occluder contacts the pinch tube 32 and deforms it upwardly against the occluder 81 thereby pinching the tube and closing the valve.” (Column 4, Lines 60 thru Column 5, Line 5).  
Thus, the resultant effect is the base of the manual button is consistent with the plug portion includes shoulders (18) when depressed acts as a valve seat which engage with and activate the movement of the occluder and occulder lever in a pivotable motion resulting in an angle suitable for the suction passageway to be open and free from obstructions; however, upon depressing and the movement of the spring, the manual button is raised back to it’s normal position and the suction passageway is occluded.  
Therefore, it would have been obvious to one having ordinary skill in the art to modify the valve of Raitto to include the plug portion, valve seat, and angled configuration as taught by Devlin for providing an automatically adjustable “snap-action mechanism” which “ensures that the valve is either fully open or fully closed which has the advantage of avoiding undesirable partial suctioning”. 
As to Claims 8 and 9, Raitto discloses a suction control valve assembly (Figures 1-4), as addressed in Claim 1; yet, does not expressly disclose the configuration of a “locking mechanism” (Claims 8 and 9).
Devlin teaches an alternative construction of a suction control valve assembly similar to Raitto, having a valve (3) upon which a manual button (71) is activated to provide a pathway free of obstructions by overcoming the pivotal lever (50) and spring (68) orientation.  
Regarding the remaining limitations of the claims, Devlin teaches the use of a clip which acts similar to a locking mechanism.  Explicitly, “To avoid this, the valve may be held open during storage. For example, a clip may be fastened between the top of the button 71 and the lower surface of the housing 31 to keep the button depressed.” (Column 5, Lines 35-45).  
The resultant effect of the clip holds the orientation of the valve mechanism to prevent sticking during storage.
Therefore, it would have been obvious to one having ordinary skill in the art to modify the construction of the valve to include the use of a locking mechanism as taught by Devlin to prevent sticking during storage. 
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Palmer (4,569,344); Ranford (5,279,549); and Moore et al. (5,855,562) each disclose additional suction control valves. 









Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNETTE F DIXON whose telephone number is (571)272-3392. The examiner can normally be reached M-F 9-5 EST with flexible hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra D Carter can be reached on 571-272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANNETTE FREDRICKA DIXON
Primary Examiner
Art Unit 3782



/Annette Dixon/Primary Examiner, Art Unit 3785